February 12, 1935.
The opinion of the Court was rendered by
As stated by counsel for the appellants, practically the only question involved in this appeal is whether Judge Greene committed error in ordering a sale of the stock of Courtenay Manufacturing Company and of the entire property of Issaqueena Mill, "in the absence of an audit of the affairs of these plants."
While, ordinarily, the appellants, as stockholders, would be entitled to the audit requested by them, we do not think, from a careful and painstaking study of the evidence, stated in some detail in the Circuit order, that Judge Greene was in error in refusing the motion. The testimony discloses that an audit would be of no practical value to the appellants, or to any stockholder; for, as pointed out in the order of sale, the creditors are the virtual owners of the property. In other words, the valid claims of creditors are far in excess of the value of the plants. In these circumstances, it cannot soundly be held that the action of Judge Greene amounted to an abuse of discretion.
The exceptions are overruled, and the judgment of the Circuit Court is affirmed.
MESSRS. JUSTICES CARTER and BONHAM and MESSRS. ACTING ASSOCIATE JUSTICES J. HENRY JOHNSON and C.J. RAMAGE concur. *Page 94